Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/22/2021. Claims 19-26 and 30-36 are allowed and claims 1-18 and 27-29 are cancelled. Claims 19 and 26 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of a non-transitory machine readable medium storing a verification program for execution by a set of processing units, the verification program for verifying the correctness of a forwarding-element program for directing a control-plane circuit to configure a data-plane circuit of a forwarding element to forward data messages, the forwarding-element program specifying at least one element that is populated during execution by a control plane circuit, the verification program comprising a set of instructions for: receiving the forwarding-element program, wherein the forwarding-element program comprises annotations that indicate assumptions regarding control-plane behavior; translating the forwarding-element program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior, wherein the different programming language comprises a human-

The prior art of record (Ryan Beckett et al. “An Assertion Language for Debugging SDN Applications” (2014), P. Bosshart et al. “Public Review for Programming Protocol-Independent Packet Processors” (2014), and Thomas Ball et al. (herein called Ball) “VeriCon: Towards Verifying Controller Programs in Software-Defined Networks” (2014)) teaches that a forwarding-element program/data plane program controls/configures/etc. data plane/control plane/packet processing pipeline/etc. and specifies execution elements, that the data plane configuration program may be annotated with assumptions/assertions concerning execution of the program, and further teaches verifying/validating/etc. correctness of the data plane configuration program including the assertions/assumptions. However, the prior art of record fails to render an obviousness of based on a presence of an erroneous assumption associated with an annotation in a data-plan configuration program, providing an indication of error concerning the erroneous assumption in an annotation, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193